Citation Nr: 1427160	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  13-00 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Robert L. McClelland, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to November 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


REMAND

On his January 2013 substantive appeal, the Veteran requested a hearing before the Board at the VA Central Office in Washington, D.C.  This hearing was scheduled on June 3, 2014.  Prior to the hearing, the Veteran's attorney requested that the hearing be rescheduled as a videoconference or Travel Board hearing at the RO before the Board, as the Veteran was unable to travel due to his health.  

The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704 (2013).  As good cause has been shown, the Veteran should be scheduled for the requested videoconference or Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.702, 20.704 (2013).  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a videoconference or Travel Board hearing, whichever is the earliest available opportunity.  The RO must notify the Veteran 

and his attorney of the date and time of the hearing, in accordance, and must associate a copy of such notice with the evidence of record.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

